FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Of the Securities Exchange Act of 1934 For the month of July 2015 Commission File Number: 000-13345 CALEDONIA MINING CORPORATION (Translation of registrant’s name into English) Suite 1000 36 Toronto Street Toronto, ON, M5C 2C5 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Caledonia Mining Corporation (Registrant) By: /s/ Steve Curtis Dated: July 6, 2015 Name: Steve Curtis Title: CEO and Director Exhibit Index Exhibit Description Q2 2015 Production update
